COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §

                                                §
 IN RE: C.M.,                                                   No. 08-11-00097-CV
                                                §
                   Relator.                               AN ORIGINAL PROCEEDING
                                                §
                                                        FOR WRIT OF HABEAS CORPUS
                                                §

                                                §

                                 MEMORANDUM OPINION

       Pending before the Court is Relator’s motion to dismiss this original proceeding. The motion

is granted, and the proceeding is dismissed.


May 11, 2011
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.